Citation Nr: 0922068	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-28 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 6, 1949 to August 
11, 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In an August 2007 decision, the Board denied the Veteran's 
service connection claim for a left hip disability.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
2008 Order, the Court vacated the August 2007 Board decision 
and remanded the case to the Board for further proceedings 
consistent with a September 2008 Joint Motion for Remand.  
The Board remanded the matter in November 2008. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's current left hip disability is related to 
service. 


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2003 and May 2005, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In light 
of the Board's denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  In July 1979, the Reserve Components Personnel and 
Administration Center advised VA that the Veteran's service 
records had been destroyed in a fire.  The Board finds that 
additional efforts to obtain the Veteran's service records 
would be futile, and as such, the Board finds that VA has 
fulfilled its duty to assist in obtaining such records.  All 
other identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  Thus, the duties to notify and 
assist have been met.

Analysis

The Veteran essentially contends that he fell off a truck 
during basic training and injured his left hip which resulted 
in his current left hip disability. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The Veteran has a current left hip disability as noted by a 
March 2002 record from R. Cooper, M.D. and a January 2009 VA 
examination report indicating a left hip 
prosthesis/replacement.  

As previously noted, the Veteran's service treatment records 
are not on file and according to the record, were destroyed 
in a 1973 fire at the Military Personnel Records Center in 
St. Louis, Missouri.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).

Initially, it should be noted that the Veteran's discharge 
from service was not by reason of physical disability 
according to the official report of his separation from 
service, but was rather due to unsuitability.  The relevant 
post-service medical record pertaining to the left hip 
includes a February 2003 note from T.L. Wickiewicz, M.D. 
noting that the Veteran was status-post total hip replacement 
and had recurrent infection post operatively.  

Pursuant to the Board's November 2008 remand, VA afforded the 
Veteran an examination in January 2009 for which the claims 
folder was reviewed.  As previously indicated, a diagnosis of 
left hip replacement was noted.  The report detailed the 
Veteran's contention that an in-service fall led to his 
current disability.  As to the inquiry whether there was a 50 
percent probability or greater that the current left hip 
disability was related to the Veteran's period of service, 
the examiner indicated that the disability was not caused by 
or a result of service.  In support of his opinion, the 
examiner cited to his clinical experience and expertise as an 
orthopedic surgeon in reviewing the records and not finding 
any record of an injury or of treatment until over 40 years 
after service discharge.

Based on the evidence of record, the Board finds that service 
connection is unwarranted.  While service treatment records 
are unavailable, there is no competent medical evidence that 
the veteran's current left hip disability is related to 
service.  The first indication of a left hip disability is 
2002, which is 53 years after service discharge.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran has claimed that his left hip disability began in 
service and persisted since then.  However, he filed a claim 
for service connection for the right hip in March 1979 and 
did not indicate nor did the evidence demonstrate a left hip 
disability.  The Veteran was aware of the compensation 
program in 1979, but the Board is asked to believe that he 
did not file a claim for a disability that at that point had 
plagued him for about 30 years.  Clinical data from this 
period reflect extensive treatment for right hip problems but 
no mention of left hip disability.  It seems odd that medical 
providers would not at least comment on the fact that his hip 
disability was bilateral, especially since the Veteran claims 
that both hip problems were related to trauma in service.  
When left hip disability is noted, there is no indication by 
the medical provider that it is related to service or is a 
longstanding problem.  Under the circumstances, the Board 
does not find the Veteran's statements regarding the 
continuity of his symptoms since service to be credible.  

Moreover, no competent evidence of record causally relates a 
current left hip disability to active service.  In fact, the 
January 2009 VA examiner opined that the Veteran's current 
left hip disability was not related to service.  The Board 
finds this report to be probative as it was definitive, based 
upon a complete review of the Veteran's entire claims file, 
and supported by detailed rationale.  Accordingly, the 
opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  The Veteran has not 
provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  
Therefore, the criteria for service connection for a left hip 
disability have not been met. 
    
In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person). 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder and to state that 
he experienced a fall in service.  See 38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a 
lay person, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder (i.e. that his current left hip 
disability is due to the fall in service) because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a left hip disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


